

Exhibit 10.29




COMPENSATION INFORMATION FOR NON-EMPLOYEE DIRECTORS
 
2017 Cash Compensation for Non-Employee Directors
Board of Directors
Retainer Fee


$25,000


 
Additional Chair Retainer Fee


$30,000


 
Regular Meeting Fee


$2,500


 
Special Meeting Fee (1)


$1,000


Audit Committee
Retainer Fee


$6,000


 
Additional Chair Retainer Fee


$15,000


 
Meeting Fee (2)


$1,000


Compensation Committee
Retainer Fee


$5,000


 
Additional Chair Retainer Fee


$10,000


 
Meeting Fee (2)


$1,000


Nominating & Corporate Governance Committee
Retainer Fee


$5,000


 
Additional Chair Retainer Fee


$10,000


 
Meeting Fee (2)


$1,000


Research & Development Committee
Retainer Fee


$10,000


 
Additional Chair Retainer Fee


$10,000


 
Meeting Fee (2)


$5,000





(1) 
Meeting at which minutes are generated.

(2) 
In-person meeting or teleconference at which minutes are generated.





